
	

114 HR 817 IH: Fairness in Ambulance Reimbursement Act of 2015
U.S. House of Representatives
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 817
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2015
			Mr. Nunes (for himself, Mr. Boustany, Mr. Thompson of California, Mr. LaMalfa, Mr. Kelly of Pennsylvania, Mr. Valadao, Mr. Cook, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To suspend the implementation of zip code reclassifications for Medicare payment for ambulance
			 services, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fairness in Ambulance Reimbursement Act of 2015. 2.FindingsCongress finds the following:
 (1)The Centers for Medicare & Medicaid Services in both its proposed and final calendar year 2015 physician fee schedule rules made adjustments to the geographic area designations used to calculate payments for ambulance providers and suppliers and misidentified the number of zip code designations that would be impacted by the change.
 (2)On July 11, 2014, the Centers for Medicare & Medicaid Services published a proposal (79 FR 40375) informing the public that no zip codes in the State of California, only two zip codes in the State of Louisiana, and only one zip code in the State of Texas would be changed based on the Office of Management and Budget’s revised delineations and updated Rural-Urban Commuting Area codes.
 (3)After publication of the zip code proposal, the public had 60 days to submit comments, per the requirements of the Administration Procedures Act.
 (4)On November 13, 2014, the Centers for Medicare & Medicaid Services published a final regulation (79 FR 67748) informing the public, for the first time, that 3.45 percent of zip codes (or 94 zip codes) in the State of California, 13.67 percent of zip codes (or 101 zip codes) in the State of Louisiana, 5.96 percent of zip codes (or 155 zip codes) in the State of Texas, and 7.1 percent of zip codes (or 35 zip codes) in the State of Oregon would change based on the Office of Management and Budget’s revised delineations of the Rural-Urban Commuting Area codes.
 (5)This change from the data that was published in the proposed rule to the data that was published in the final rule did not afford the public proper notice and comment and therefore is an apparent violation of the Administration Procedures Act.
 (6)Further, the corrected final list of zip code changes was not posted until December 4, 2014, less than a month before the new policy was implemented on January 1, 2015, giving ambulance providers and suppliers insufficient time to prepare for the change in reimbursement.
 (7)The Centers for Medicare & Medicaid Services also did not provide an impact analysis or certification determining whether there is a significant economic impact on small entities, as required by law.
 (8)These changes will result in nearly 9 percent cut in reimbursement under the Medicare program for transports originating in areas losing rural status.
			3.Suspension of implementation of rural to urban zip code reclassifications for Medicare payment for
			 ambulance services
 (a)Suspension of rural to urban zip code reclassificationsNot later than July 1, 2015, the Secretary of Health and Human Services shall issue a notice suspending through December 31, 2015, the implementation of the reclassification of rural to urban zip codes for payment for ambulance services under the fee schedule under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)), as contained in the final rule published by the Centers for Medicare & Medicaid Services in the Federal Register on November 13, 2014 (76 Fed. Reg. 67744 through 67750). The Secretary shall ensure, subject to subsection (d)(1), that claims for payment under the fee schedule under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) for ambulance services furnished during 2015 (beginning on July 1, 2015) are paid as if the reclassification of rural to urban zip codes applied under such final rule were the classification of zip codes applied the day before the effective date of such final rule.
 (b)Reclassifications pursuant to notice and comment rulemakingNot later than November 1, 2015, the Secretary of Health and Human Services shall, through notice and comment rulemaking, reclassify rural to urban zip codes for payment under the fee schedule under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) for ambulance services furnished on or after January 1, 2016, taking into account the revised geographic delineations of the Office of Management and Budget, as described in the February 28, 2013 Office of Management and Budget Bulletin No. 13–01.
			(c)Treatment of 2015 claims; budget neutrality
 (1)Treatment of 2015 claimsNothing in this section, or the amendment made by this section, shall be construed as instructing the Secretary of Health and Human Services to re-process any claims for payment under the fee schedule under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) for ambulance services furnished during 2015.
				(2)Budget neutrality
 (A)Determining affect of 2015 suspensionThe Secretary of Health and Human Services shall estimate the amount, if any, by which— (i)the aggregate amount of payments under the fee schedule under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) for ambulance services furnished during 2015 after application of subsection (a), exceeds
 (ii)the aggregate amount of payments that would have been made under such fee schedule for such services furnished during such year if subsection (a) had not been enacted.
 (B)Adjustments in 2016If the Secretary estimates the amount under clause (i) of subparagraph (A) exceeds the amount described in clause (ii) of such subparagraph, the Secretary shall, through notice and comment rulemaking, adjust payments under the fee schedule under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) for ambulance services (other than air ambulance services) furnished during 2016 such that the total amount of such adjustments is equal to the amount by which the amount described in such clause (i) exceeds the amount described in such clause (ii).
					
